On Application eor Rehearing.
Eenner, J.
Our general expressions on the subject of default have reference to the case to which they are applied, to-wit: to contracts of affreightment. As to these, it is well settled that “the carrier under*472takes to transport the goods, not only in good safety, but within a reasonable time,” and, that to deliver in such reasonable time “ is as much a part of his contract as to deliver them in good condition.” Rathbone vs. Neal, 4 Ann. 567; Murrell vs. Dixey, 14 Ann. 298.
Hence we hold that delivery after the lapse of reasonable time is as much a defective execution of tlie contract as delivery in bad condition; and that the authorities referred to, are applicable to such a case. We thus assimilate our law, on this interstate and international subject, to the general law of other commercial States, and adapt it to the peculiar circumstances surrounding such contracts, which, in many cases readily suggested, render putting in default impracticable.
In this particular case, however, the necessity for default is destroyed by another well-considered line of authorities holding that the acknowledged inability of the party to comply with his contract dispenses with the necessity of putting him in mord. 7 M. 218; 8 La. 522; 9 Rob. 377; 2 Ann. 957.
Such inability is acknowledged and proclaimed in the answer of defendant.
Rehearing refused.